NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 16, 2010
                                 Decided December 16, 2010

                                            Before

                             JOHN L. COFFEY, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 09‐2503

UNITED STATES OF AMERICA,                        Appeal from the United States District
           Plaintiff‐Appellee,                   Court for the Eastern District of Wisconsin.

       v.                                        No. 08‐CR‐297

DURELL D. DILLON,                                William C. Griesbach,
    Defendant‐Appellant.                         Judge.

                                          O R D E R

         Durell Dillon pleaded guilty to possession of more than five grams of crack cocaine
with intent to distribute and possession of a firearm in furtherance of a drug trafficking
offense.  See 21 U.S.C. § 841(a)(1); 18 U.S.C. § 924(c)(1)(A)(i).  The court sentenced him to
consecutive 5‐year terms of imprisonment, the mandatory minimum for each count, see 21
U.S.C. § 841(b)(1)(B)(iii); 18 U.S.C. § 924(c)(1)(A)(i), for a total of 10 years’ imprisonment,
and 5 years’ supervised release.  Dillon filed a notice of appeal, but his appointed lawyer
seeks to withdraw because he cannot identify a nonfrivolous ground for appeal.  See Anders
v. California, 386 U.S. 738 (1967).  Dillon has not accepted our invitation to respond to
counsel’s motion.  See CIR. R. 51(b).  We confine our review to the potential issues identified
in counsel’s facially adequate brief.  See United States v. Garcia, 580 F.3d 528, 543 (7th Cir.
2009).  
No. 09‐2503                                                                           Page 2

       Dillon has not expressed a desire to withdraw his guilty pleas, so counsel properly
omits any discussion of the adequacy of the plea colloquy or the voluntariness of the pleas. 
See United States v. Knox, 287 F.3d 667, 670‐72 (7th Cir. 2002).

        Counsel considers whether Dillon could challenge the reasonableness of his
sentence.  At sentencing Dillon conceded that the guidelines imprisonment range of 57 to
71 months was correctly calculated.  The mandatory minimum sentence for each charge is 5
years, and 18 U.S.C. § 924(c)(1)(A) mandates consecutive sentences.  The district court
applied the factors in 18 U.S.C. § 3553(a) and sentenced Dillon to the mandatory minimum
of 10 years’ imprisonment for the two charges.  Since the court could not sentence Dillon
below the mandatory minimum, see, e.g., United States v. Cunningham, 554 F.3d 703, 708 (7th
Cir. 2009), counsel is correct that any challenge to the reasonableness of the sentence would
be frivolous. 

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.